                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

WILBERT L. JOHNSON
ADC # 84494                                                                           PLAINTIFF

v.                             Case No. 4:18-cv-00222-KGB

TIM ROBERTS, et al.                                                               DEFENDANTS

                                          JUDGMENT

         Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court further certifies that an in forma pauperis appeal

taken from the order and judgment dismissing this action is considered frivolous and not in good

faith.

         So ordered this 2nd day of October, 2018.




                                                     ________________________________
                                                     KRISTINE G. BAKER
                                                     UNITED STATES DISTRICT JUDGE
